 1        UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON AT TACOMA

 2        UNITED STATES OF AMERICA,
                              Plaintiff,                                           Case No. CR18-5579-RBL-22
 3
                             v.                                                    DETENTION ORDER

 4        GERALD KEITH RIGGINS,
                             Defendant.
 5

 6            THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. Sect. 3142, finds that no condition or
     combination of conditions which defendant can meet will reasonably assure the appearance of the defendant as required
 7   and/or the safety of any other person and the community.

               This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense
 8   is a crime of violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and
     characteristics of the person including those set forth in 18 U.S.C. Sect. 3142(g)(3)(A)(B); and 4) the nature and
 9   seriousness of the danger release would impose to any person or the community.

                                               Findings of Fact/ Statement of Reasons for Detention
10
     Presumptive Reasons/Unrebutted:
11   ( )     Conviction of a Federal offense involving a crime of violence. 18 U.S.C. Sect. 3142(f)(A)
     ( )     Potential maximum sentence of life imprisonment or death. 18 U.S.C. Sect. 3142(f)(B)
     ( X)    Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.S.C. Sect. 801 et
12
             seq.), the Controlled Substances Import and Export Act (21 U.S.C. Sect. 951 et seq.) Or the Maritime Drug Law
             Enforcement Act (46 U.S.C. App. 1901 et seq.)
13   ( )     Convictions of two or more offenses described in subparagraphs (A) through (C) of 18 U.S.C. Sect. 3142(f)(1) of
             two or more State or local offenses that would have been offenses described in said subparagraphs if a
14           circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses.

     Safety Reasons:
15
      ( )     Defendant is currently on probation/supervision resulting from a prior offense.
      ( )     Defendant was on bond on other charges at time of alleged occurrences herein.
16    ( X)    Defendant’s criminal history of 2012 conviction in federal court concerning heroin distribution; and pattern of
              being involved with drug distribution; also prior conviction for illegal possession of weapons; violation of
              supervision in 2017; and substance abuse history.
17    ( X)    Danger of instant offense.

18   Flight Risk/Appearance Reasons:
      ( )     Defendant present on writ from state court.
19    ( )     Immigration and Naturalization Service detainer.
      ( X)    History of Bench Warrant(s) from other jurisdictions for failure to appear.
      ( )     No verified address and few ties to community.
20    ( )     Defendant’s attempt to evade authorities regarding instant offense.

21            Although the defendant has significant ties to the community, owns his home along with his spouse, maintains
              employment as a crane operator, and has been involved in substance abuse treatment programs in the past, the
              Court finds that the defendant has not produced sufficient information to counter-balance the risk of flight or
22
              the risk of danger to others and danger to the community. The United States met its burden of persuasion to
              show that: The defendant’s prior criminal history of multiple drug related offenses, history of heroin
23            distribution (resulting in a conviction in the United States District Court in 2013), history of failure to appear for
              court, and history of assault including domestic violence, meets the burden of establishing risk of dangerousness
24            by clear and convincing evidence and meets the burden of establishing risk of flight and failure to appear, by a
              preponderance of the evidence. In addition, the investigation of the current offense includes a search of the
              defendant’s residence, where agents found approximately 900 gross grams of heroin, 40.3 gross grams of

                                                                   1
 1       miscellaneous non-prescription pills, and three firearms. The Court is convinced there is no condition, nor a
         combination of conditions, sufficient to assure that the defendant would appear for court as required, or that the
         defendant would not pose a serious risk of danger to others and to the community.
 2

 3

 4

 5

 6

 7

 8                                                  Order of Detention

 9
        The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility
         separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
10       appeal.
        The defendant shall be afforded reasonable opportunity for private consultation with counsel.
11      The defendant shall on order of a court of the United States or on request of an attorney for the Government, be
         delivered to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

12                                                                                   December 13, 2018



                                                                  A
13

14                                                                Theresa L. Fricke
                                                                  United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24


                                                             2
